Citation Nr: 1419938	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to May 27, 2008, for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1971 to May 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Detroit, Michigan, Regional Office (RO) which, in pertinent part, granted service connection for right L5 radiculopathy; assigned a 10 percent evaluation for that disability; effectuated the award as of August 31, 2005; and denied increased evaluations for the Veteran's lower back spondylolisthesis and right foot injury residuals.  In July 2009, the RO, in pertinent part, granted service connection for left L5 radiculopathy; assigned a 20 percent evaluation for that disability; increased the evaluations for the Veteran's lower back spondylolisthesis and right L5 radiculopathy from 10 to 40 percent and from 10 to 20 percent, respectively; and effectuated the awards as May 27, 2008.  In September 2009, the Veteran withdrew his appeal except as to the issue of entitlement to a TDIU.  

In February 2010, the RO granted a TDIU and effectuated the award as of May 27, 2008.  In March 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


REMAND

The Veteran asserts that the award of a TDIU should be effectuated as of August 24, 2005, the date of his claim for a TDIU.  He contends that his service-connected disabilities rendered him unemployable as of that date.  

The Board finds that referral to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) (2013) for the period prior to May 27, 2008, is required.  Appropriate action should be undertaken to make the referral.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) (2013) for the period prior to May 27, 2008.  

2.  Then readjudicate the issue of an effective date prior to May 27, 2008, for the award of a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

